DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicants' Election 
01.	Responding to the 4/29/2021 "Restriction Requirement," the 5/21/2021 "Response" elected, without traverse, GROUP I (claims 6-20) and Species B (FIG. 5) for prosecution on the merits. 
The Response identified claims 6-14 as being directed to the elected invention. 
Accordingly, claims 1-5 and 15-20 were withdrawn from further consideration as being drawn to non-elected inventions. See 37 CFR § 1.142(b). 
The 4/29/2021 Restriction Requirement was made Final.
The 1/6/2022 Response presents new claim 21, which appears directed to the embodiment described with respect to FIG. 5 (the elected Species) because FIG. 5 is the only figure including a curve in a cross-section (top view). New claim 21 therefore is examined on the merits.
The 4/29/2021 Restriction Requirement and its Finality are proper, and they are therefore maintained.
Objections to the Specification
02.	The 1/6/2022 Response is objected to under 35 U.S.C. § 132(a) as "introduc[ing] new matter into the disclosure of the invention." 
The disclosure of the elected embodiment of the invention, as filed, fails to contain the following subject matter: 
a.	"corner[sic] is less than … 80 degrees," as [008] – [0019] of the detailed description now describe, 
in such a way as to reasonably convey to one skilled in the relevant art that Applicants, at the time the application was filed, had possession of the invention as including the matter the 1/6/2022 amendments introduce into the disclosure.
The following is a quotation of 35 U.S.C. § 132(a): 
Whenever, on examination, any claim for a patent is rejected, or any objection or requirement made, the Director shall notify the applicant thereof, stating the reasons for such rejection, or objection or requirement, together with such information and references as may be useful in judging of the propriety of continuing the prosecution of his application; and if after receiving such notice, the applicant persists in his claim for a patent, with or without amendment, the application shall be reexamined. No amendment shall introduce new matter into the disclosure of the invention. (Underlined and bolded, herein, for emphasis)
35 U.S.C. § 132(a), therefore, expressly prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention."
"[Although,] the test or analysis of description requirement and new matter issues is the same, the examining procedure and statutory basis for addressing these issues differ[--35 U.S.C. § 112(a) addresses "Written Description" issues; 35 U.S.C. § 132(a) addresses "New Matter" issues]." See, for example, M.P.E.P. § 2163.01, and precedents cited therein. The test or analysis for whether New Matter is introduced into a disclosure of the invention being, at minimum, the same as the test or analysis for whether the original specification contains written description of the invention avoids end-running 35 U.S.C. § 112(a)'s Written Description Requirement by introducing New Matter into the disclosure of the invention. 
Noting that "[35 U.S.C. § 132(a)] of the Patent Act provides: '[N]o amendment shall introduce new matter into the disclosure of the invention,'" the Federal Circuit describes "[t]he fundamental inquiry [as to whether New Matter has been added is] whether the material added by amendment was inherently contained in the original application." See Schering Corp. v. Amgen Inc., 222 F.3d 1347, 1352 (Fed. Cir. 2000) (internal citations omitted). "To make this judgment, [the Federal Circuit] has explained that the new matter prohibition is closely related to the adequate disclosure requirements of 35 U.S.C. § 112[, which], in turn, requires: 'a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art ... to make and use the same.'" See id. "Thus, to avoid the new matter prohibition, [Patent Law precedents require that] an applicant [] show [] its original application supports the amended matter. See id. 
In PowerOasis, Inc. v. T-Mobile USA, Inc., 522 F.3d 1299, (Fed. Cir. 2008), fn. 3, the Federal Circuit described "new matter" as the "added matter not present in [the disclosure of an] earlier application." The Federal Circuit explained that the added matter avoids being new matter if the written description of the earlier application either actually or inherently supports the added matter. See, for example, PowerOasis, 522 F.3d at 1306. 
In ICU Medical, Inc. v. Alaris Medical Systems, Inc., 90 USPQ2d 1072 (Fed. Cir., 2009), the Federal Circuit upheld the District Court's summary judgment of unpatentability for lack of written description, as required under 35 U.S.C. § 112, first paragraph. The Federal Circuit noted that:
The purpose of the written description requirement is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification. This requirement protects the quid pro quo between inventors and the public, whereby the public receives meaningful disclosure in exchange for being excluded from practicing the invention for a limited ... time. To satisfy the written description requirement, a patent applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, [the applicant] was in possession of the invention. The invention is, for purposes of the written description inquiry, whatever is now claimed. Such description need not recite the claimed invention in haec verba [BUT] must do more than merely disclose that which would render the claimed invention obvious [because] § 112, ¶ 1 requires that the written description actually or inherently disclose the claim element. (Quotations omitted; underlined by Examiner for emphasis). 
In Net MoneyIN Inc. v. VeriSign Inc., 88 USPQ2d 1751, 1759 (Fed. Cir., 2008), the Federal Circuit overturned a District Court's finding of anticipation. To anticipate, the Court noted that "the [disclosure has] to show the claimed invention arranged or combined in the same way as recited in the claim in order 
The Net MoneyIN Court reviewed a "disclos[ure of] two separate [embodiments] for processing an Internet credit card transaction[ and noted that n]either of these [embodiments] contains all five links arranged or combined in the same way as claimed[, and, therefore, held the disclosure] cannot anticipate the … claim." See, Net MoneyIN, 88 USPQ2d, at 1759.
The Net MoneyIN Court found "[t]he District Court was … wrong to combine parts of … separate [disclosed embodiments to] conclud[e] that [the] claim was anticipated." Court emphasized that "there may be only slight differences between the [disclosed embodiments] and the … claim[, b]ut differences between the [disclosure] and a claimed invention, however slight, invoke the question of obviousness, not anticipation." See, Net MoneyIN, 88 USPQ2d, at 1759-1760.
In Hyatt v. Dudas, 492 F.3d 1365, 1370 (Fed. Cir. 2007), the Federal Circuit held that the PTO establishes "a prima facie case of lack of written description" when it shows that "[a Response] has not pointed out where the [application as filed] support[s the added feature], nor does there appear to be a written description of the [added feature] in the application as filed."
The 1/6/2022 Response amends the disclosure to teach "corner[sic] is less than 90 degrees or 80 degrees," instead of originally teaching "corner[sic] is less than 90 degrees." See paragraphs [0018] and [0019] of the specification, as amended by the 1/6 Response. 
The 1/6 Response, however fails to point out where the application, as filed, supports such an amendment; nor can Examiner find any textual support in the original specification for such an amendment.
Instead, the REMARKS in the 1/6/2022 Response reproduces FIG. 5 of this application having superimposed thereon a compass appearing to show an angle of 50 (or 40) degrees between a thick, bolded line and an axis. The REMARKS then points to M.P.E.P. § 2163 and contends that "corner[sic] is less than … 80 degrees" has written description support--and might contend that amending the detailed description to recite this would not be New Matter.
The M.P.E.P., and patent law precedents cited therein, however use "may" in holding "that, under proper circumstances, drawings … may provide a 'written description' of an invention as required by [35 U.S.C.] § 112." (underlined herein for emphasis). See, for example, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1565 (Fed. Cir. 1991). In the situation at hand, there is nothing in FIG. 5 of this application showing that the "corner[sic] is less than … 80 degrees." The apparent reasoning of the REMARKS makes on think that Applicants' position is that merely disclosing "less than 90 degrees" includes any and every disclosure of a range "less than every angle that is less than 90 degrees, to zero." This however is not the holding of patent law precedents. 
Indeed, patent precedents have held that: "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue (underlined herein for emphasis)." See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956 (Fed. Cir. 2000); see also M.P.E.P. § 2125 (underlined herein for emphasis). 
Moreover, and in addition to the above, it is noted that original specification fails to mention 80 degrees, let alone mention 80 degrees with respect to FIG. 5, let alone teach "corner[sic] is less than … 80 degrees," with respect to FIG. 5. 
Further, there is nothing inherent about the "corner[sic] [being less than … 80 degrees." In fact, for the structure shown in FIG. 5, a person of ordinary skill in the art would know the angle between the sides forming the corner depends on the radius of the curvature of the curved side, and this angle (62, for example, but NOT a) would be between 90 degrees, when the radius of the curvature of the lower curve is infinite and therefore the curve is a straight line in the limit, and 0 degree, when the radius of curvature of the of the lower curve is half the distance between the two lower corners, as the original specification of this application taught. 
Absent more, an as filed disclosure that a "corner[sic] [of the embodiment shown in FIG. 5] is less than 90 degrees" is not a disclosure that Applicants had possession of an invention wherein the "corner[sic] is less than … 80 degrees." See, for example, Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) ("If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it." (emphasis in original)); Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) ("[T]he specification does not clearly disclose to the skilled artisan that the inventors ... considered the ratio... to be part of their invention .... There is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion").
In addition to the above, it is noted that the thick, bolded line renders inaccurate the contended slope (in the contended drawing the REMARKS present) of the curve at the origin of the compass's axes—and this accuracy is important because the slope determines whatever the shown, not-to-scale angle 62 might be. 
Accordingly, the 1/6/2022 Response introduces New Matter into the disclosure of the invention in violation of 35 U.S.C. § 132(a), which expressly prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." 
In response to this objection, therefore, Applicants must cancel the new matter identified above, introduced by the 1/6 Response. See, for example, See M.P.E.P. §2163.06I.
Addressing the matters noted herein is "necessary to further consider[ing the] claims" and, therefore, will NOT "be held in abeyance until allowable subject matter is indicated." 37 CFR § 1.111(b). 
A response to the matters noted herein "must be … a writing … distinctly and specifically point[ing] out the supposed errors in the examiner’s action and must reply to [this objection]." 37 CFR § 1.111(b). A response presenting "amend[ments] … must clearly point out the patentable novelty … the claims present in view of the state of the art disclosed by the references cited or the objection[] made[, and] must also show how the amendments avoid [the] references or objection[.]" 37 CFR § 1.111(c).
A response NOT meeting the requirements of 37 CFR §§ 1.111(b) and (c) will be found Non-Responsive and, in view of the explanations in this Office Communication, may be found intentionally Non-Responsive. 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to a non-withdrawn claim, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention.
Objections to the Claims
03.	Claim 21 is objected to under 37 CFR § 1.75(d)(1) for lacking clear support and antecedent basis in the description. See M.P.E.P. § 608.01(o).
The following is a quotation of 37 CFR § 1.75(d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See § 1.58(a).)
Although "an applicant is not limited to the nomenclature used in the application[,] as filed, [applicant] should [appropriately amend] the specification whenever this nomenclature is departed from by amendment of the claims[, so the specification has] clear support or antecedent basis … for the new terms appearing in the claims." See, M.P.E.P. § 608.01(o). Amending the detailed description is "necessary … to [e]nsure certainty in construing the claims in the 
Accordingly, "[i]f … the claims presented late in prosecution do not comply with 37 CFR § 1.75(d)(1), applicant [must] make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims[,] provided no new matter is introduced" (underlined herein for emphasis; see 35 U.S.C. § 132(a)). See, M.P.E.P. § 608.01(o). Alternatively, Applicants may amend claims 6-14 and 21 so these claims find clear support or antecedent basis in the detailed description so that the meaning of the terms in these claims may be ascertainable by reference to the description. 
The originally filed detailed description of the elected embodiment of the invention provides neither clear support nor clear antecedent basis for the following terms in the claim(s): 
a.	"a first side extending along a first direction, wherein the first side comprises a straight line; and a second side extending a long a second direction, where the second side comprises a curve and an angle included by the straight line and the curve is less than 1090 degrees," as recited in new claim 21. 
FIG. 5 does not show a first side comprising a straight line and a second side comprising a curve.
Accordingly, "the terms and phrases used in [claim 21 do not] find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." And claim 21, therefore, is objected to for failing to comply with 37 CFR § 1.75(d)(1).
without "introduc[ing] new matter into the disclosure of the invention;" see 35 U.S.C. § 132(a)) to provide clear support or antecedent basis in the specification, ensuring certainty in construing claim 21. Alternatively, Applicants may amend claim 21 so the claim finds clear support or antecedent basis in the detailed description so that the meaning of the terms in the claims is ascertainable by reference to the description. 
A response NOT meeting the requirements of 37 CFR §§ 1.111(b) and (c) may be found Non-Responsive. 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
Objections to the Drawings
04.	The drawings are objected to under 37 CFR § 1.83(a) because they fail to "show every feature of the invention specified in the claims."
The following is a quotation of part of 37 CFR § 1.83(a): 
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are 
The following is a quotation of part of 37 CFR § 1.83(b):
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.
The following is a quotation of part of 37 CFR § 1.83(c):
Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of [37 CFR] § 1.81(d).
The following is a quotation of part of 37 CFR § 1.84(n):
Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols [that] have a universally recognized conventional meaning and are generally accepted in the art. [S]ymbols [that] are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.
The following is a quotation of part of 37 CFR § 1.84(p)(1):

The following is a quotation of part of 37 CFR § 1.84(p)(5):
"Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings."
The feature(s) listed below, therefore, must be shown in a figure described with respect to FIG. 5  and adequately identified in the specification, or be canceled from the claims: 
a.	"an inter-metal dielectric (IMD) layer on the substrate and around the MTJ," as claims 7-14 recite.
To avoid abandoning this Application, Applicants must file, in the Response to this Office Action, corrected drawing sheets complying with 37 CFR § 1.121(d), or, alternatively, must provide, in the Response to this Office Action, a persuasive reasoning, supported by bases in fact, showing where, in fact, the figure(s) show the above noted feature.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR § 1.121(d).

A response NOT meeting the requirements of 37 CFR §§ 1.111(b) and (c) will be found Non-Responsive. 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to a non-withdrawn claim, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention.
35 U.S.C. § 112 Rejections of the Claims 
05.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention. 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously 
06.	Claims 6-14 and 21 are rejected under 35 U.S.C. § 112(a) as lacking written description support in the specification.
The disclosure of the elected embodiment of the invention, as filed, fails to contain the following subject matter: 
a.	"corner[sic] is less than … 80 degrees," as claims 6-14 recite; and 
b.	"a first side extending along a first direction, wherein the first side comprises a straight line; and a second side extending a long a second direction, where the second side comprises a curve and an angle included by the straight line and the curve is less than 1090 degrees," as new claim 21 recites. 
in such a way as to reasonably convey to one skilled in the relevant art that Applicants, at the time the application was filed, had possession of the invention of claims 6-14 and 21.
The 1/6/2022 Response [hereinafter " 1/6 Response"] amends the specification and presents new claim 21 to recite the matter lacking written description support, as filed, and then contends the added feature(s) distinguish over the prior art of record. 
In ICU Medical, Inc. v. Alaris Medical Systems, Inc., 90 USPQ2d 1072 (Fed. Cir., 2009), the Federal Circuit upheld the District Court's summary judgment of unpatentability for lack of written description, as required under 35 U.S.C. § 112, first paragraph. The Federal Circuit noted that:
To satisfy the written description requirement, a patent applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, [the applicant] was in possession of the invention. The invention is, for purposes of the written description inquiry, whatever is now claimed. Such description need not recite the claimed invention in haec verba [BUT] must do more than merely disclose that which would render the claimed invention obvious [because] § 112, ¶ 1 requires that the written description actually or inherently disclose the claim element. (Quotations omitted; underlined by Examiner for emphasis). 
In Net MoneyIN Inc. v. VeriSign Inc., 88 USPQ2d 1751, 1759 (Fed. Cir., 2008), the Federal Circuit overturned a District Court's finding of anticipation. To anticipate, the Court noted that "the [disclosure has] to show the claimed invention arranged or combined in the same way as recited in the claim in order to anticipate. Accordingly, the Court held that "unless a [disclosure] discloses within the four corners of the document not only all of the limitations claimed but also all of the limitations arranged or combined in the same way as recited in the claim, it cannot be said to prove prior invention of the thing claimed and, thus, cannot anticipate." See, Net MoneyIN, 88 USPQ2d, at 1759.
The Net MoneyIN Court reviewed a "disclos[ure of] two separate 
The Net MoneyIN Court found "[t]he District Court was … wrong to combine parts of … separate [disclosed embodiments to] conclud[e] that [the] claim was anticipated." Court emphasized that "there may be only slight differences between the [disclosed embodiments] and the … claim[, b]ut differences between the [disclosure] and a claimed invention, however slight, invoke the question of obviousness, not anticipation." See, Net MoneyIN, 88 USPQ2d, at 1759-1760.
In Hyatt v. Dudas, 492 F.3d 1365, 1370 (Fed. Cir. 2007), the Federal Circuit held that the PTO establishes "a prima facie case of lack of written description" when it shows that "[a Response] has not pointed out where the [application as filed] support[s the added feature], nor does there appear to be a written description of the [added feature] in the application as filed."
The 1/6 Response amends claims 6-14 (by way of earlier amending the claims to recite "corner[sic] is less than … 80 degrees" and by way of the 1/6 Response amending the disclosure so [0018] and [0019] of the detailed description recites "corner[sic] is less than … 80 degrees") and introduces new claim 21, wherein the amendments to claims 6-14 and new claim 21 lack written description support in the application, as filed, and the amendment to the disclosure introduces New Matter. 
Nowhere in the prosecution history of this application do Applicants provide support in fact for the noted features. The Responses contentions lack basis in fact. And nowhere in the prosecution of this application do Applicants show any inherent support for the noted features. 
Searching the application for 80 degrees yields zero hit. And Neither FIG. 5 nor the text describing FIG. 5 describes "a first side extending along a first direction, wherein the first side comprises a straight line; and a second side extending a long a second direction, where the second side comprises a curve and an angle included by the straight line and the curve is less than 1090 degrees." Nor does FIG. 5 show an embodiment wherein the "corner[sic] [must be] is less than … 80 degrees", which includes a scope including any angle less than 80 in fact the express disclosure of this application as filed is for the "corner[sic] [to be] less than 90 degrees," which includes angles that are more than 80 degrees. The embodiment of the invention as described with respect to FIG. 5, therefore, wouldn't require that the invention must be so that "corner[sic] [must be] is less than … 80 degrees."
As to Claim 21, it lack written description support because it introduces a genus scope not actually and nor inherently disclosed in the originally filed disclosure of the application, wherein the application, as filed, at best introduces a single species, in a technology that does not appear to be very predictable as to how to make the sides, absent direct teaching. Patent Law precedents make clear disclosing a single species would not be adequate to claim an undisclosed genus in such a case. See, for example, LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005) describing the issue as whether a person skilled in the art would understand applicants to have invented, and been in possession of, the invention as broadly claimed (and holding that claims to a generic scope of making a seamless discrete wavelet transformation (DWT) were invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. Underlined herein for emphasis).
With respect to the disclosure, as originally filed, FIG. 5 shows two sides, wherein each side entirely consists of a single curve, instead of a side comprising a curved side, as recited in claim 21, which claimed recitation has a scope including undisclosed species of the invention wherein the "side comprising a curve" also comprises a straight line or another curve, or plural sides or curves, or combinations of single/plural straight lines and single/plural curves. Absent an in fact, at least a second species providing evidence that Applicants had possession of the genus scope of a side comprising a curve, claim 21, therefore, lacks written description support. 
According to patent law precedents (see, e.g., ICU and Hyatt, cited above), therefore, the original specification fails to provide written description support for claims 6-14 and 21. And these claims, therefore, are rejected under 35 U.S.C. § 112(a) as lacking written description support in the specification.
A response to the matters noted herein "must be … a writing … distinctly and specifically point[ing] out the supposed errors in the examiner’s action and must reply to [this rejection]." 37 CFR § 1.111(b). A response presenting "amend[ments] … must clearly point out the patentable novelty … the claims present in view of the state of the art disclosed by the references cited or the objection[] made[, and] must also show how the amendments avoid [the] references or objection[.]" 37 CFR § 1.111(c).
A response NOT meeting the requirements of 37 CFR §§ 1.111(b) and (c) may be found Non-Responsive. 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to a non-withdrawn claim, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention.
Statutory Bases of the Prior Art Rejections 
07.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or

(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
08.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability 
Prior Art Rejections of the Claims – Anticipation
09.	Claims 6-9, 12-14, and 21 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by Pre-Grant Publication [hereinafter "PGPub"] US 2005/0276090 of a U.S. patent application for inventor Yamagishi [hereinafter "Yamagishi"]. 
As to rejecting claim 6 over the prior art: Yamagishi teaches "[a] semiconductor device, comprising: A semiconductor device (see, for example, [0137]), comprising: a magnetic tunneling junction (MTJ) (see, e.g., layers 31-34-35 in FIG. 6; see [0007]) on a substrate (layer 10), wherein a top view of the MTJ (see, for example, the front page figure, corresponding to FIG. 1) comprises at least one corner (either of the horizontal corners) and the at least one corner is less than 80 degrees."
With respect to claim 7, Yamagishi teaches "[t]he semiconductor device of claim 6, further comprising: an inter-metal dielectric (IMD) layer (layer 26; see, e.g., FIG. 6) on the substrate (layer 10) and around the MTJ (31-34-35); and a top electrode (e.g., layer 36) on the MTJ (31-34-35).
With respect to claim 8, Yamagishi teaches (see, for example, the front page figure) "[the] top view of the top electrode comprises a quadrilateral."
With respect to claim 9, Yamagishi teaches (see, for example, the front page figure) "the quadrilateral comprises two corners (the lateral corners) and each of the two corners is less than 80 20degrees."
With respect to claim 12, Yamagishi teaches (see, for example, the front page figure) "wherein the quadrilateral 4Appl. No. 16/702,576Reply to Office action of November 26, 2021comprises: a first side and a second side extending along a first direction; a third side connecting the first side and the second side; and a fourth side connecting the first side and the second side."
With respect to claim 13, Yamagishi teaches (see, for example, the front page figure) "wherein each of the third side and the fourth side comprises a curve."  
With respect to claim 14, Yamagishi teaches (see, for example, the front page figure) "wherein each of the third side 10and the fourth side comprises a concave curve."
With respect to claim 21, Yamagishi teaches (see, for example, FIG. 9) "[a] semiconductor device (see, for example, [0137]), comprising: a magnetic tunneling junction (MTJ) (see, e.g., layers 31-34-35 in FIG. 6; see [0007]) on a substrate (layer 10), wherein a top view of the 5MTJ comprises: a first side (the bottom horizontal side) extending along a first direction, wherein the first side comprises a straight line; and a second side (either of the lateral curved sides) extending a long a second direction, where the second side comprises a curve and an angle (the angle between the bottom straight line and either lateral curved sides) included by the straight line and the curve is less than 1090 degrees.
Response to Arguments
10.	The contention in the 1/6/2022 Response have been fully considered. The contention, however, are not found persuasive, as explained supra with respect to: (1) the details of the 112(a) rejections of the claims; (2) the details of the 132(a) objection to the amendment to the disclosure; (3) the art rejection over Yamagishi. 
Accordingly, rejecting the claims as being unpatentable is proper and maintained. 
Invitation to Interview Examiner
Examiner notes the option of having an interview, before responding to the outstanding Office Action, at least to possibly avoid the 112 rejection(s). 
CONCLUSION 
12.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/